Opinion by
Dallinger, J.
In accordance with stipulation of counsel bridge table pencil holders, bird cages, paperweights, boxes; flower holders, lamp stands, vases, flower arrangement utensils, trays, candy boxes, and treasure boxes used chiefly on the table or in the household for utilitarian purposes were held dutiable at 40 percent under paragraph 339 as claimed. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Woolworth v. United States (26 id. 221, C. A. D. 20) cited.